196 F.3d 255 (D.C. Cir. 1999)
Dawnele Lyn Holbrook, Appellantv.Janet Reno, Attorney General, Appellee
No. 98-5462
United States Court of AppealsFOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued October 7, 1999Decided November 26, 1999

[Copyrighted Material Omitted]
Appeal from the United States District Court for the District of Columbia(No. 97cv01762)
Richard L. Swick argued the cause and filed the briefs for  appellant.
Anthony M. Alexis, Assistant U.S. Attorney, argued the  cause for appellee. With him on the brief were Wilma A.  Lewis, U.S. Attorney, and Mark E. Nagle and R. Craig  Lawrence, Assistant U.S. Attorneys.
Before:  Ginsburg, Rogers and Tatel, Circuit Judges.
Opinion for the Court filed by Circuit Judge Tatel.
Tatel, Circuit Judge:


1
Concluding that appellant, a new  agent trainee at the FBI Academy, had not forthrightly  answered questions about an alleged improper relationship  with her physical trainer, the FBI found her unsuitable to  become a Special Agent, reassigned her to her former job as  an Intelligence Assistant, and suspended her for five days. Appellant filed suit under Title VII of the Civil Rights Act of  1964, claiming that the FBI discriminated against her on the  basis of sex, created a hostile work environment by subjecting  her to an intrusive and abusive four-hour interview, and  retaliated against her when she filed an EEO complaint.  At  the close of appellant's case, the district court, finding that  she had failed to produce evidence upon which the jury could  return a verdict in her favor on any of her claims, granted the  Government's motion for judgment as a matter of law.  We  affirm.


2
* After graduating from high school in 1987, Appellant Dawnele Lyn Holbrook went to work for the Federal Bureau of  Investigation.  She received consistent "exceptional" job ratings and several promotions.  Having put herself through  college, Holbrook entered the FBI Academy at Quantico in  1995 to begin training to become a Special Agent.  Her  experience at the Academy forms the basis of this lawsuit. Because the district court granted judgment as a matter of  law, we describe the facts in the light most favorable to  Holbrook.  See McGehee v. CIA, 697 F.2d 1095, 1098 n.3  (D.C. Cir. 1983).


3
Holbrook performed well in new agent training.  Having  developed shin splints during physical exercises, she was  referred for treatment to Joe Palermo, an FBI Agent, instructor, and physical trainer.  Holbrook and Palermo became friends.  They talked about his children and her career  goals.  At one point, Holbrook went to Palermo's house to  pick up empty boxes to move some personal belongings.  Seeking a quiet place to study, Holbrook went to his house  again the next week.  Because bad weather had made the  roads dangerous, she accepted Palermo's invitation to spend  the night and slept on a downstairs couch.  Holbrook spent  the night at Palermo's home on three other occasions, each  time sleeping on the couch.


4
At a party celebrating the end of the training program,  Special Agent Kevin Crawford, the primary instructor for  Holbrook's class at the Academy, observed "eye contact"  between Holbrook and Palermo.  Suspecting an improper  relationship between the two, Crawford reported his observations to Special Agent Lisa Massaroni, the staff counselor  responsible for supervising the new agents in Holbrook's  class.  Massaroni did not report the information to her superiors.


5
This was not the first time Crawford had taken an interest  in Holbrook.  He had told Palermo that Holbrook was "fine"  and, on another occasion, that Holbrook could some day be  "the next Mrs. Palermo."  Although Holbrook herself characterized Crawford as a "good instructor," she cited several  instances in which he was "unprofessional."  For example, he  declared his preference for "long-haired blonds" (Holbrook is  blond) and made crude sexual allusions during class.


6
Crawford's suspicions about a Palermo/Holbrook relationship were heightened when, a week after the party, Palermo  told Crawford that Holbrook was sick and that the nurse had  told him that she should not participate in a training exercise  the next day.  Questioning the nurse, Crawford learned that  although Holbrook had in fact been excused from the exercise, the nurse had never told Palermo about her illness. Crawford reported Palermo's false statement about the nurse,  as well as his own suspicions of a relationship, to his superior,  Acting Unit Chief Brent Mosher.  Mosher had heard about  the possible relationship from another instructor.  He reported these suspicions to his superior, Assistant Director in  Charge of the Academy George Clow, and his deputy, Jeffrey  Higginbotham.  Concerned that an instructor might be showing favoritism to a trainee, Higginbotham directed Unit Chief  Marlene Hunter and Agent Massaroni to interview Holbrook.


7
During the interview with Massaroni and Hunter, Holbrook  denied any romantic relationship with Palermo.  Asked if she  had been to his home on a date, she answered no.  The  investigation was closed.


8
Over the following weekend, Holbrook became concerned  about having told the agents that she had not been to  Palermo's house for a date.  Wanting to clarify that she had  been there, but not for a date, she went to see Massaroni.Massaroni had prepared an electronic communication that  summarized the interview and stated that Holbrook denied  having been to Palermo's home.  Holbrook corrected it to  read that she had been there "to pick up moving boxes."


9
When Clow and Higginbotham learned that Holbrook had  corrected the electronic communication, they obtained authorization from the FBI's Office of Professional Responsibility  ("OPR") to open a formal investigation.  Two agents reinterviewed Holbrook.  According to Holbrook, the agents questioned her about her "entire sex life" and repeatedly asked  her whether she had had sexual relations with Palermo or  with other FBI agents.  Although Holbrook told them that it  was difficult for her to answer their questions because she  had been sexually abused as a child, they continued the  questioning.  Holbrook testified:  "It was just very humiliating andvery degrading and embarrassing to have to try to  explain a feeling inside or a scare to--to two people that you  don't know, and also to people that you know are holding your  career in their hands."  "[A]t one point," Holbrook testified,  "they became very evasive in their questioning, where it  didn't matter if I had slept with Mr. Palermo one time or 50  times, that they just basically needed to know how many  times I had slept with him."  The agent who testified at trial  disputed Holbrook's characterization of the meeting, claiming  that Holbrook's evasiveness prolonged the session, which  lasted four hours.


10
Based on this interview, Clow concluded that Holbrook had  lied about her visits to Palermo's house.  He also concluded that she had violated an order not to speak with Palermo  during the pendency of the OPR investigation.  Finding  Holbrook unsuitable to become an FBI Agent, Clow removed  her from the Academy and reassigned her to her previous job  as an Intelligence Assistant.


11
OPR subsequently completed its investigation, finding that  Holbrook had committed three offenses:  exercising poor  judgment by maintaining a personal relationship with an  instructor;  initially lying to her superiors;  and disobeying  Clow's order not to talk to Palermo.  The Unit Chief of  OPR's Adjudication Unit, Charles Dixon, approved the OPR  staff's recommendation of a three-day suspension.  The Academy had recommended only a letter of censure.  Noting that  Holbrook's misconduct involved "lying and blatant insubordination," Dixon's superiors increased the suspension from  three to five days.


12
During the pendency of the OPR investigation, Holbrook  filed an EEO complaint challenging her removal from the  Academy.  Unable to resolve the complaint, Holbrook filed  suit in the United States District Court for the District of  Columbia pursuant to Title VII of the Civil Rights Act of  1964.  See 42 U.S.C. §§ 2000e et seq.  She claimed sex  discrimination, sexual harassment, and retaliation for having  filed the EEO complaint.  After the district court denied the  FBI's pre-trial motions, Holbrook tried her case to a jury  over three days.  She presented thirteen witnesses.


13
Following the close of her evidence, the district court  granted the Government's motion for judgment as a matter of  law pursuant to Federal Rule of Civil Procedure 50(a), concluding that Holbrook had failed to produce evidence from  which the jury could find in her favor on any of her claims.With regard to her discrimination claim, the district court  identified several breaks in the chain of causation between  Crawford's allegedly discriminatory remarks and Clow's decision to remove Holbrook from the Academy.  The district  court also found that Holbrook had not identified any "similarly situated" employees and thus failed to make out a prima  facie case of indirect discrimination.  Pointing to the absence of any evidence relating to "pervasive conduct" or "intolerable  conditions," the district court found that no reasonable juror  could conclude that the four-hour interview amounted to  sexual harassment.  Finally, observing that the evidence on  the retaliation claim was "thin to the point of abstraction," the  district court concluded that Holbrook had failed to produce  any evidence that the five-day suspension was influenced by  the filing of the EEO complaint.  Holbrook appeals.

II

14
District courts may grant judgment as a matter of law only  if "there is no legally sufficient evidentiary basis for a reasonable jury to find for" the nonmoving party.  Fed. R. Civ. P.  50(a)(1).  We review grants of judgment as a matter of law de  novo, affirming only if we find, based on our own independent  review of the evidence, that no reasonable jury could reach a  verdict in the plaintiff's favor.  In making this determination,  we view "the evidence in the light most favorable to [the plaintiff] and resolve all conflicts in [the plaintiff's] favor."Scott v. District of Columbia, 101 F.3d 748, 752-53 (D.C. Cir.  1996).  Applying this standard, we consider each of Holbrook's claims in turn.

Sex Discrimination

15
Title VII makes it an "unlawful employment practice for an  employer to fail or refuse to hire or to discharge any individual, or otherwise to discriminate against any individual with  respect to his compensation, terms, conditions, or privileges  of employment, because of such individual's ... sex."  42  U.S.C. § 2000e-2(a)(1).  Holbrook alleges that the FBI discriminated against her on the basis of her sex in violation of  Title VII when it found her unsuitable to become a Special  Agent and reassigned her to her former non-Agent job as an  Intelligence Assistant.  Holbrook may prove her case in one  of two ways:  she may provide direct evidence of her employer's discriminatory intent, or she may invoke the burden shifting framework of McDonnell Douglas Corp. v. Green,  411 U.S. 792 (1973).  Holbrook pursues both avenues.


16
Crawford's behavior forms the basis for Holbrook's direct  discrimination claim.  Contending that "Crawford created an  unprofessional and sexually-charged environment" by indicating his preference for long-haired blonds, making various  sexual comments, and telling another instructor that Holbrook was "fine," Holbrook argues that "but for Mr. Crawford's gender-based interest in [her] personal life, she would  now be serving as an FBI agent."  She argues that because  Crawford was the "driving force" in the process that led to  her termination, his improper comments amount to evidence  of direct discrimination.


17
Holbrook's direct discrimination case suffers from two fatal  flaws.  First, not only did she introduce no evidence from  which the jury could have concluded that Crawford harbored  any discriminatory intent, but her counsel described Crawford's behavior as merely "sort of immature."  Holbrook  herself testified only that Crawford was "a little unprofessional."


18
Second, even if the jury could have concluded from Crawford's "immature" behavior that he intended to discriminate  against Holbrook, Crawford's behavior cannot form the basis  of a direct discrimination claim because the record contains  no evidence that he participated in the Bureau's decision that  Holbrook was unsuitable to become an FBI Agent.  As the  district court pointed out, there are at least two breaks in the  chain of causation between Crawford's actions and Holbrook's  removal from the Academy.  Contrary to Holbrook's contention that Crawford was the "driving force" behind the investigation into an improper relationship between her and Palermo, Mosher, the Acting Unit Chief, testified that another  instructor had reported similar concerns.  Even more important, it was not the investigation of Palermo--the investigation that Crawford may have initiated--that ultimately led to  Holbrook's removal from the Academy.  Both Clow and  Higginbotham testified that they considered the Palermo  matter closed after Holbrook denied going to his house.  Only after Massaroni reported that Holbrook may have lied did  they reopen the investigation.


19
This case is controlled by Hall v. Giant Food, 175 F.3d 1074 (D.C. Cir. 1999).  Hall held that a supervisor's discriminatory remarks could not be considered evidence of discrimination because the decision to dismiss the employee was  made not by the supervisor, but by the company's Director of  Transportation.  See id. at 1079-80.  Although the supervisor  had reported the employee's misconduct to the Director, the  Director "made an independent assessment of Hall's conduct."  Id. at 1080.  The same happened here.  Clow "made  an independent assessment" of Holbrook's conduct and determined that she was unsuitable to become an FBI Agent. Nothing in the record indicates either that Crawford had  input into Clow's decision or that Crawford discussed Holbrook's suitability with Clow or Higginbotham.  Holbrook's  counsel never questioned Crawford on this critical point.


20
Holbrook's indirect discrimination claim fares no better. To establish a prima facie case under the McDonnell Douglas  framework, Holbrook must demonstrate (1) that she is a  member of a protected class;  (2) that she was similarly  situated to an employee who was not a member of the  protected class;  and (3) that she and the similarly situated  person were treated disparately.  See McDonnell Douglas, 411 U.S. at 802;  Ramsey v. American Air Filter Co., Inc.,  772 F.2d 1303, 1307 (7th Cir. 1985).  Although the McDonnell  Douglas framework "drops from the case" once the defendant  responds to the plaintiff's proof and offers rebuttal evidence,  it remains relevant here because the district court granted  judgment as a matter of law before the Government presented its case.  United States Postal Service Bd. of Govs. v.  Aikens, 460 U.S. 711, 715 (1983).


21
To prove that she is similarly situated to a male employee,  a female plaintiff must demonstrate that she and the allegedly  similarly situated male employee were charged with offenses  of "comparable seriousness."  See Lynn v. Deaconness Med.  Ctr., 160 F.3d 484, 488 (8th Cir. 1998) (internal quotation marks omitted).  A plaintiff must also demonstrate that "all  of the relevant aspects of her employment situation were  'nearly identical' to those of the male" employee.  Neuren v.  Adduci, Mastriani, Meeks & Schill, 43 F.3d 1507, 1514 (D.C.  Cir. 1995) (quoting Pierce v. Commonwealth Life Ins. Co., 40 F.3d 796, 802 (6th Cir. 1994)).  Neuren concluded that a  female associate at a law firm who was terminated because of  her failure to get along with others was not similarly situated  to a less senior male associate who had trouble with legal  writing. 43 F.3d at 1514.  Barbour v. Browner, 181 F.3d 1342 (D.C. Cir. 1999) concluded that two EPA employees with  similar job descriptions, one a GS-12 and the other a GS-13,  were not similarly situated.  In making this determination,  Barbour relied on the fact that the GS-13 performed several  duties that the GS-12 (the plaintiff) did not.  Id. at 1345.


22
With this standard in mind, we turn to Holbrook's evidence.She claims to be similarly situated to three employees:  two  new agent trainees allowed to become FBI Agents despite  their misconduct and Palermo himself.  The district court  concluded that none was similarly situated to Holbrook, and  we agree.


23
Holbrook's counsel elicited from Clow only sketchy details  about the first of the agent trainees.  Calling the trainee a  "class clown," Clow expressed concerns about his suitability  to become an FBI Agent, explaining that the trainee "said  inappropriate things at inappropriate times" and "was an  instigator of class misbehavior."  Despite this immature behavior, the trainee was permitted to graduate.  From what  little we know about the trainee, we share the district court's  view that his situation was not "nearly identical" to Holbrook's.  Holbrook's offenses--lack of forthrightness and disobedience--and immature behavior are hardly of "comparable  seriousness."


24
The second trainee admitted to drinking before driving. Although the FBI reprimanded the agent for poor judgment,  it allowed him to graduate.  As the district court concluded,  this trainee is not similarly situated to Holbrook because, like  the first trainee, he was accused of "misconduct of a type that does not involve honesty and forthrightness, which is what  Ms. Holbrook's case was about."


25
Palermo's offense, unlike the offenses of the two agent  trainees, is comparable to Holbrook's.  Holbrook was disciplined for lying and disobedience;  Palermo was disciplined  for lying and engaging in an improper relationship with a  subordinate.  At this point, however, the similarity between  Palermo and Holbrook ends.  Palermo was a fifteen-year FBI  veteran with supervisory responsibilities.  Holbrook was a  probationary trainee.  Neuren's conclusion that the two law  firm associates were not similarly situated rested in part on  the difference in their seniorities.  Because "the partners  weren't as pressed to make a decision regarding [the less  senior male employee's] partnership prospects as they were  with [the plaintiff's]," the plaintiff could not create an inference of discrimination by reference to the fact that she was  fired but he was not. 43 F.3d at 1514.  If the difference in  seniority between the Neuren plaintiff and another associate  undermined her claim that they were similarly situated, we  cannot see how Holbrook, a probationary trainee, could possibly be similarly situated to a fifteen-year veteran with supervisory responsibilities.  Indeed, in McKenna v. Weinberger,  729 F.2d 783 (D.C. Cir. 1984), we expressly held that a  probationary employee was not similarly situated to a permanent employee, noting that "agency regulations mandated  that probationary employees with serious performance problems were to be terminated, even if those problems would not  have been good cause for terminating a permanent employee."  Id. at 789-90.


26
Holbrook and Palermo are not similarly situated for another, related reason.  As the FBI points out, their different  seniorities made it impossible for the FBI to discipline them  similarly.  Because Palermo had been an Agent for fifteen  years, finding him unsuitable to become an Agent (Holbrook's  sanction) was simply not an option.  Because Holbrook was a  probationary trainee, reassigning her to a different Agent  position (Palermo's sanction) was likewise not an option.  And  with respect to the sanction that the FBI could impose on both--suspension--Palermo's was more severe (his two  weeks versus her five days).

Sexual Harassment

27
Two types of sexual harassment are actionable under Title  VII:  quid pro quo and hostile work environment.  See Meritor Savings Bank v. Vinson, 477 U.S. 57, 65-66 (1986).  This  case involves the latter.  Holbrook argues that the intrusive  nature of the questioning during the four-hour interview with  the two agents, together with the abusive manner in which  she says it was conducted, created a hostile work environment.  To violate Title VII, Meritor requires that workplace  harassment be "sufficiently severe or pervasive to 'alter the  conditions of [the victim's] employment' " and " 'unreasonably  interfer[e] with an individual's work performance.' "  Id. at  67, 65 (internal citations omitted).


28
With respect to the evaluating the sufficiency of the harassment evidence, it  is important to keep in mind that Holbrook does not claim  that Crawford's "unprofessional" and "immature" behavior  contributed to the allegedly hostile work environment.  She  focuses only on the four-hour interview, testifying that she  was questioned about "basically every sexual relationship" in  which she had ever been involved.


29
Fully crediting Holbrook's version of the interview, the  jury could have concluded that it covered intrusive subjects of  an extremely personal nature not at all relevant to the  investigation.  The jury could also have found that these  questions were asked in an abusive and degrading manner. What the jury could not have concluded--because neither  Holbrook's testimony nor any other evidence at trial addressed the issue--was that the interview either " 'alter[ed]  the conditions' " of Holbrook's employment or " 'unreasonably  interfer[ed] with [her] work performance,' " as Meritor requires. 477 U.S. at 67, 65 (internal citations omitted).  Did  the nature of the questioning change the nature of Holbrook's  job?  Did the questioning change how Holbrook felt about  her job?  Did it interfere with her job performance or make it  more difficult for her to do her job?  Did it change how people treated her?  The jury would have had no way of  knowing answers to questions that Holbrook's attorney never  asked.


30
All the record reveals about Holbrook's post-interview  work environment is that she returned to her non-Agent job,  where she continued to perform exceptionally well.  To be  sure, Holbrook did testify that it was "difficult" to return to  her former job "with everybody knowing that [she] didn't  accomplish what [she] set out to do."  What other people  thought about whether she had accomplished her goals, however, has nothing to do with the effects of the interview, the  basis of her sexual harassment claim.  We thus agree with  the district court that no reasonable jury could have found  that the interview created a hostile work environment.

Retaliation

31
We turn finally to Holbrook's claim that the FBI retaliated  against her for filing the EEO complaint.  Because she did  not file the complaint until after the FBI determined that she  was unsuitable to become a Special Agent, her retaliation  claim focuses only on the five-day suspension.  And because  the OPR investigation began before she filed her EEO complaint, her retaliation cause of action boils down to her claim  that "her punishment was progressively increased" from a  letter of censure to a five-day suspension.


32
Claims of retaliation are governed by the McDonnell Douglas burden-shifting framework.  See Carney v. The American  University, 151 F.3d 1090, 1094 (D.C. Cir. 1998).  To establish a prima facie case, a plaintiff must show that (1) she  engaged in statutorily protected activity;  (2) her employer  took an adverse personnel action against her;  and (3) a causal  connection between the two exists.  Id. at 1095.  If a prima  facie case is established, the burden of production shifts to  the employer to articulate a legitimate, nondiscriminatory  reason for the adverse action.  The employee must then  prove by a preponderance of the evidence that the asserted  reason is a pretext for retaliation.  See McKenna, 729 F.2d at  790.


33
Holbrook has easily satisfied the first two elements of a  prima facie case.  She engaged in statutorily protected activity by filing an EEO complaint.  She was subject to adverse  personnel action when she was suspended for five days.


34
To satisfy the third element of a prima facie case--a causal  connection between the statutorily protected activity and the  adverse personnel action--Holbrook must show that the FBI  "had knowledge of [her] protected activity, and that the  adverse personnel action took place shortly after that activity."  Mitchell v. Baldrige, 759 F.2d 80, 86 (D.C. Cir. 1985).Charles Dixon, the head of the OPR Adjudication Unit who  recommended the three-day suspension, testified that he  knew about Holbrook's EEO complaint.  But the record does  not establish that Dixon's superiors knew about the complaint  when they increased the suspension from three to five days.Holbrook's counsel never called them to testify.


35
We need not decide whether Dixon's knowledge alone could  be sufficient to make out a prima facie case, for even if  Holbrook had established a prima facie case, the FBI has  satisfied its burden of articulating a legitimate, nondiscriminatory reason for Holbrook's five-day suspension, and Holbrook has offered no evidence of pretext.  As to the FBI's  burden, Dixon explained that Holbrook's conduct--lying, disobedience, and poor judgment--merited a sanction more serious than a letter of censure.  He also characterized the threeday suspension that he recommended as "relatively minor."While the record contains no direct testimony explaining why  Dixon's superiors increased the suspension to five days, one  of the superiors wrote in a note that "lying and blatant  insubordination[ ] [d]eserve more than three [days] unless  there is strong precedent in opposition."  The OPR report  reviews Holbrook's misconduct in detail, canvasses prior  cases involving discipline of new agent trainees, and concludes  that a five-day suspension is appropriate.  Holbrook, moreover, points to no evidence from which the jury could have  inferred that these plainly nondiscriminatory explanations  were a pretext for punishing her for filing the EEO complaint.  As the district court found, "There was absolutely no  credible suggestion on this record that anybody was influenced or that [the decision to suspend Holbrook for five days]  was affected in any way by the pendency of the plaintiff's  EEO complaint."  The only relevant evidence is to the contrary:  asked by Government counsel if he had been influenced by the filing of the EEO complaint, Dixon said no.


36
Because Holbrook offered no evidence on which the jury  could have found in her favor on any of her claims, we affirm.


37
So ordered.